        Case 4:20-cv-00057-TTC-RSB Document 2 Filed 09/18/20 Page 1 of 4 Pageid#: 51

AO 440 (Rev. 06/12) (02/17 WD/VA) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                      for the

                                                          Western District of Virginia
            McCarthy Buliding Companies, Inc.
                                                                         )
                                                                         )
                             Plaintiff
                                                                         )
                                v.                                       )      Civil Action No. 4:20CV00057
              TPE Virginia Land Holdings, LLC                            )
                                                                         )
                           Defendant
                                                                         )


                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TPE VIRGINIA LAND HOLDINGS, LLC,
                                           747 South Corona Street
                                           Denver, Colorado, 80209

                                           Serve: Corporation Service Company, Registered Agent, 100 Shockoe Slip Fl 2,
                                           Richmond, VA 23219

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 120 days for Social Security Cases filed pursuant to 42 USC 405(g) — you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The
answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                         W. Alexander Burnett
                                         WILLIAMS MULLEN
                                         200 South 10th Street, 16th floor
                                         Richmond, Virginia 23219


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:              09/18/2020
                                                                                             Signature of Clerk or Deputy Clerk
         Case 4:20-cv-00057-TTC-RSB Document 2 Filed 09/18/20 Page 2 of 4 Pageid#: 52

AO 440 (Rev. 06/12) (02/17 WD/VA) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20CV00057

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

              I personally served the summons on the individual at (place)
                                                                                     on (date)                         ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                     on (date)                         ; or

              I returned the summons unexecuted because                                                                              ; or

              Other (specify):




           My fees are $                          for travel and $                    for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.

Date:
                                                                                           Server’s signature



                                                                                         Printed name and title




                                                                                            Server’s address
 Additional information regarding attempted service, etc:
        Case 4:20-cv-00057-TTC-RSB Document 2 Filed 09/18/20 Page 3 of 4 Pageid#: 53

AO 440 (Rev. 06/12) (02/17 WD/VA) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                      for the

                                                          Western District of Virginia
            McCarthy Buliding Companies, Inc.
                                                                         )
                                                                         )
                             Plaintiff
                                                                         )
                                v.                                       )      Civil Action No. 4:20CV00057
                   TPE Kentuck Solar, LLC                                )
                                                                         )
                           Defendant
                                                                         )


                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TPE KENTUCK SOLAR, LLC
                                           1000 Maine Avenue, SW
                                           Washington, DC 20024

                                           Serve: Corporation Service Company, Registered Agent, 100 Shockoe Slip Fl 2,
                                           Richmond, VA 23219

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 120 days for Social Security Cases filed pursuant to 42 USC 405(g) — you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The
answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                         W. Alexander Burnett
                                         WILLIAMS MULLEN
                                         200 South 10th Street, 16th floor
                                         Richmond, Virginia 23219


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:              09/18/2020
                                                                                             Signature of Clerk or Deputy Clerk
         Case 4:20-cv-00057-TTC-RSB Document 2 Filed 09/18/20 Page 4 of 4 Pageid#: 54

AO 440 (Rev. 06/12) (02/17 WD/VA) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20CV00057

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

              I personally served the summons on the individual at (place)
                                                                                     on (date)                         ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                     on (date)                         ; or

              I returned the summons unexecuted because                                                                              ; or

              Other (specify):




           My fees are $                          for travel and $                    for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.

Date:
                                                                                           Server’s signature



                                                                                         Printed name and title




                                                                                            Server’s address
 Additional information regarding attempted service, etc:
